DETAILED ACTION
This action is in response to the initial claims filed 9/8/2021.  Claims 1-16 are pending.  Independent claims 1 and 9, and corresponding dependent claims are directed towards functional execution devices.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 8, 9-10, 12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7 and 9 of U.S. Patent No. 11,140,535. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/469570
US Patent No. 11,140,535
Claims 1 and 9
Claim 1 with Claim 9
Claims 2 and 10
Claim 2
Claims 4 and 12
Claim 3 with Claim 4
Claims 8 and 16
Claim 7


Claims 1, 3-4, 8, 9, 11-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,542,403, in view of Yoshida et al. (US 2006/0026434 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/469570
US Patent No. 10,542,403
Claims 1 and 9
Substantially disclosed in Claim 1.  
Claim 1 fails to disclose:	“in response to the receiving the authentication information of the specific user, determining whether the authentication information is stored in association with the specific user, wherein in the function execution device, for each of a plurality of users including the specific user, the authentication information of the user is stored in association with function related information indicating whether execution of each of the plurality of functions is allowed for the user”

Yoshida discloses in response to the receiving the authentication information of the specific user (Yoshida Fig. 22 item S61 receive user ID and user password; [0163]), determining whether the authentication information is stored in association with the specific user (Yoshida Fig. 22 item S64; [0166] if inquiry flag is set to YES perform authentication at server; [0084]-[0086] MFP forwards user ID and password to authentication server which verifies against stored password), wherein in the function execution device, for each of a plurality of users including the specific user, the authentication information of the user is stored in association with function related information indicating whether execution of each of the plurality of functions is allowed for the user (Yoshida Fig. 20 showing use permission setting stored for user id along with whether to inquire at authentication server). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the authentication check and permissions of Yoshida with the MFP of Suzuki, such that an authentication check is made against storage and permissions are stored for each user, as it would advantageously reduce a burden on an authentication process by having an authentication server only authenticate the user, leaving permission management to the MFP (Yoshida [0008]).
Claims 3 and 11
Claim 1
Claims 4 and 12
Claim 2 with Claim 3
Claims 8 and 16
Claim 4


Claims 1-4, 8, 9-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7 and 9 of U.S. Patent No. 10,278,045. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/469570
US Patent No. 10,278,045
Claims 1 and 9
Claim 1 with Claim 9
Claims 2 and 10
Claim 1
Claims 3 and 11
Claim 1
Claims 4 and 12
Claim 3 with Claim 4
Claims 8 and 16
Claim 7


Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
Claims 1, 4, 9 and 12 are objected to because of the following informalities, shown with suggested amendments:	Claim 1 l. 19 “communication terminal; [[and]]” as the next element is not the last element of the list;	Claim 1 ll. 20-21 and Claim 1 ll. 46-47 “a second selection is made that the function execution device does not perform the determination after the selection has been made that the function execution device performs the determination” for proper antecedent basis;	Claim 4 l. 8 “instead of [[the]] authentication state information” for proper antecedent basis;	Claim 9 l. 19 “communication terminal; [[and]]” as the next element is not the last element of the list;	Claim 9 ll. 20-21 and Claim 9 ll. 46-47 “a second selection is made that the function execution device does not perform the determination after the selection has been made that the function execution device performs the determination” for proper antecedent basis; and	Claim 12 l. 8 “instead of [[the]] authentication state information” for proper antecedent basis.	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 9 contain the trademark/trade name “Wi-Fi”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an “interface” and, accordingly, the identification/description is indefinite.  For purposes of applying prior art, the limitation “a Wi-Fi interface” has been construed as “an 802.11 standard compatible interface” and the limitation “Wi-Fi protocol” has been construed as “802.11 protocol”.
Claims 2-8 and 10-16 incorporate the deficiencies of claims 1 and 9, respectively, through dependency, and are therefore also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2006/0026434 A1), published Feb. 2, 2006, in view of Kimura et al. (US 2009/0103124 A1), published Apr. 2009.
As to claim 1, Yoshida substantially discloses a function execution device configured to execute a plurality of functions in a function execution portion of the function execution device (Yoshida [Abstract] Multi-Function Peripheral (MFP)), the function execution device comprising:	an interface (Yoshida Fig. 1 item 161; [0053] MFP network communication part) configured to perform wireless communication over a wireless network with a communication terminal (Yoshida Fig. 1 item 10 MFP and item 70 clients; [0042]-[0043] transmission may be wireless);	a processor (Yoshida Fig. 3 item 20 CPU; [0051]); and	a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor (Yoshida Fig. 1 item 22 ROM storing program), causing the function execution device to perform:		selecting, before an execution of a print function among the plurality of functions is requested from the communication terminal (Yoshida [0105] use of MFP from network computer; [0095]-[0096 function requests), whether the function execution device performs a determination using authentication information transmitted from the communication terminal (Yoshida [0073]-[0074] setting information on MFP registered by administrator at an earlier time; Fig. 20 showing “Inquire authentication server?” setting set to either “Yes” or “No”; [0157]); and		in a case where a selection is made before the execution of the print function is requested (Yoshida [0073]-[0074] setting information on MFP registered by administrator at an earlier time) that the function execution device performs the determination (Yoshida Fig. 20 showing “Inquire authentication server?” setting set to “YES” for “maruta” user) and the function execution device and the communication terminal are capable of communicating over the wireless network (Yoshida [0042]-[0043] transmission may be wireless):			receiving the authentication information of a specific user from the communication terminal over the wireless network, the authentication information being transmitted by the communication terminal in the case where the selection is made that the function execution device performs the determination  (Yoshida Fig. 21 item S60 expanded in Fig. 22, Fig. 22 item S61; [0163] receive user ID specific to user and password);			in response to the receiving the authentication information of the specific user (Yoshida Fig. 22 item S61 receive user ID and user password; [0163]), determining whether the authentication information is stored in association with the specific user (Yoshida Fig. 22 item S64; [0166] if inquiry flag is set to YES perform authentication at server; [0084]-[0086] MFP forwards user ID and password to authentication server which verifies against stored password), wherein in the function execution device, for each of a plurality of users including the specific user, the authentication information of the user is stored in association with function related information indicating whether execution of each of the plurality of functions is allowed for the user (Yoshida Fig. 20 showing use permission setting stored for user id along with whether to inquire at authentication server);			in a case where the authentication information of the specific user is stored in association with the specific user and the function related information associated with the authentication information of the specific user indicates that execution of the print function is allowed for the specific user (Yoshida Fig. 20 showing print function permitted; Fig. 21 item S113 print permitted? – Y branch; [0097]):				controlling the function execution portion to execute the print function (Yoshida Fig. 21 item S114 print job process; [0097]);			in a case where the authentication information of the specific user is stored in association with the specific user and the function related information associated with the authentication information of the specific user indicates that execution of the print function is not allowed for the specific user (Yoshida Fig. 20 showing print function prohibited; Fig. 21 item S113 print permitted? – N branch; [0097]):				controlling the function execution portion not to execute the print function (Yoshida Fig. 21 item S113 print permitted? – N branch skips S114 print job process); and		in a case where a selection is made before the execution of the print function is requested (Yoshida [0073]-[0074] setting information on MFP registered by administrator at an earlier time) that the function execution device does not perform the determination (Yoshida Fig. 20 showing “Inquire authentication server?” setting set to “No” for “guest” users; [0158] user logs in with user ID of guest and no authentication query is made to authentication server to authenticate user at MFP):			controlling the function execution portion to execute the print function without receiving the authentication information (Yoshida Fig. 20 showing “Use permission settings” for “guest” users specifying whether use of the MFP functions (print/scan) are permitted; [0158]-[0159] MFP use scenario where user logs in as non-specific guest user. As the login information (user ID = “guest”) is not used for an authentication process, it can be considered identification information rather than authentication information), and without determining whether the authentication information is stored in association with the specific user (Yoshida Fig. 20 showing “Inquire authentication server?” setting set to “No” for “guest” users; [0158] user logs in with user ID of guest and no authentication query is made to authentication server to authenticate user at MFP).	Yoshida fails to explicitly disclose a Near Field Communication (NFC) interface configured to perform wireless communication with a communication terminal using an NFC protocol, the NFC interface configured to transmit specific information to the communication terminal; and an 802.11 compatible interface configured to perform wireless communication over a wireless network with the communication terminal using an 802.11 protocol, where the communication terminal is capable of communicating with the function execution device over the wireless network by using the specific information which has been sent via the NFC interface from the function execution device.	Kimura describes improving operability of a mobile device by changing the operation screen based on communication range with an image forming apparatus.	With this in mind, Kimura discloses a Near Field Communication (NFC) interface (Kimura Fig. 21 item 2117; [0089] NFC communication) configured to perform wireless communication with a communication terminal using an NFC protocol (Kimura Fig. 24 items S401-S402; [0108]-[0109] communication via non-contact IC card units), the NFC interface configured to transmit specific information to the communication terminal (Kimura [0109] IP address for mobile device is acquired via NFC communication); and an 802.11 compatible interface configured to perform wireless communication over a wireless network with the communication terminal using an 802.11 protocol (Kimura [0082] communication control unit communicates with mobile device using Wi-Fi), where the communication terminal is capable of communicating with the function execution device over the wireless network by using the specific information which has been sent via the NFC interface from the function execution device (Kimura [0109] IP address for mobile device is acquired via NFC communication; [0114] communication switches over to wireless communication using IP network address (Wi-Fi)).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the communication method of Kimura with the MFP authentication process of Yoshida, such that a Wi-Fi communication channel is setup using an NFC communication channel, as it would advantageously improve operability of a mobile device during interaction with an MFP (Kimura [0005]-[0006]).
Claim 9 has subject matter similar to that of Claim 1, differing only in that the function is a scan function instead of a print function, this is shown in Yoshida (Yoshida [0005] scanning function), with this in mind Claim 9 is rejected in the same manner as Claim 1.
As to claims 2 and 10, Yoshida and Kimura disclose the invention as claimed as described in claims 1 and 9, respectively, including wherein the computer-readable instructions, when executed by the processor, cause the function execution device to further perform:	in the case where the selection is made that the function execution device performs the determination and the function execution device and the communication terminal are capable of communicating over the wireless network, transmitting, to the communication terminal via the Wi-Fi interface, authentication state information indicating that the function execution device performs the determination using the authentication information transmitted from the communication terminal (Yoshida Fig. 22 S68 or S66 communicate success of failure in authentication to user; [0086] send authentication result).
As to claims 3 and 11, Yoshida and Kimura disclose the invention as claimed as described in claim 1, including wherein the computer-readable instructions, when executed by the processor, cause the function execution device to further perform:	in the case where the selection is made that the function execution device performs the determination and the function execution device and the communication terminal are capable of communicating over the wireless network, transmitting, to the communication terminal via the NFC interface, authentication state information indicating that the function execution device performs the determination using the authentication information transmitted from the communication terminal (Kimura [0222] alternate embodiment where NFC reader is located on mobile and NFC tag is located on MFP; [0089] user information announced via NFC by MFP (in alternate embodiment the user information would be required to be stored onto the MFP NFC card prior to being read by the mobile NFC card reader); Yoshida Fig. 22 S68 or S66 communicate success of failure in authentication to user; [0086] send authentication result).
As to claims 6 and 14, Yoshida and Kimura disclose the invention as claimed as described in claims 1 and 9, respectively, including wherein the wireless network is formed by an access point (Kimura [0082] wireless communication with mobile device via access point of network).
As to claims 7 and 15, Yoshida and Kimura disclose the invention as claimed as described in claims 1 and 9, respectivley, including wherein the authentication information includes a user ID of the specific user and/or a password of the specific user (Yoshida Fig. 22 S61; [0163] input of user ID and password).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2006/0026434 A1), published Feb. 2, 2006, in view of Kimura et al. (US 2009/0103124 A1), published Apr. 2009, in view of Kim (US 2012/0329390 A1), published Dec. 27, 2012.
As to claims 5 and 13, Yoshida and Kimura substantially disclose the invention as claimed as described in claims 1 and 9, respectively, failing, however, to explicitly disclose wherein the specific information includes a Service Set Identifier (SSID) of the wireless network and/or a Password of the wireless network.	Kim describes establishing a second communication link using an NFC first communication link.	With this in mind, Kim discloses wherein the specific information includes a Service Set Identifier (SSID) of the wireless network and/or a Password of the wireless network (Kim [0142] handover selection message includes connection information with SSID).  It woul3d have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the connection information exchange of Kim with the NFC communication of Yoshida and Kimura, such that an SSID is passed to the mobile device, as it would advantageously allow for continued communication between applications during content delivery without requiring a user to maintain a distance that enables an NFC connection (Kim [0136]).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2006/0026434 A1), published Feb. 2, 2006, in view of Kimura et al. (US 2009/0103124 A1), published Apr. 2009, in view of Chandran et al. (US 2014/0304596 A1), published Oct. 9, 2014
As to claims 8 and 16, Yoshida and Kimura substantially disclose the invention as claimed as described in claims 1 and 9, respectively, including an application for causing the function execution device to execute the print/scan function (Kimura [0191] document data transfer software application on mobile phone).	Yoshida and Kimura fail to explicitly disclose wherein the NFC interface is further configured to transmit an application startup instruction to the communication terminal, and the application startup instruction controls the communication terminal to start an application installed in the communication terminal.	Chandran describes a method for capturing information to place in a database.	With this in mind, Chandran discloses wherein the NFC interface is further configured to transmit an application startup instruction to the communication terminal (Chandran [0102] NFC communication trigger), and the application startup instruction controls the communication terminal to start an application installed in the communication terminal (Chandran [0105] user-defined trigger causes recording application to be initiated).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the NFC triggered application startup of Chandran with the NFC MFP communication of Yoshida and Kimura, such that a user interface is displayed upon entering a NFC communication, as it would advantageously increase ease of access by removing the need for a user to startup an application on the portable device, prior to attempting a NFC communication.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b).
Regarding claims 3 and 11, and their dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a functional execution device as described in claims 1 & 3 and 9 & 11, respectively, in which the NFC interface is instructed to store new authentication state information indicating that the function execution device does not perform the determination, instead of the authentication state information indicating that the function execution device performs the determination, in the specific manner and combination as recited in claims 4 and 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueno (US 2011/0004755A1) is related to authentication at an MFP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492